NO. 12-10-00183-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '

EX PARTE: JAMES WESLEY SHERRILL , '                             ORIGINAL PROCEEDING
RELATOR
                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant James Wesley Sherrill attempts to appeal the trial court’s denial of his
application for writ of habeas corpus.
         On June 17, 2010, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.2, that the information received in this appeal does not contain a
final judgment or other appealable order. Appellant was further informed that the appeal
would be dismissed if the information received in the appeal was not amended on or
before July 19, 2010 to show the jurisdiction of this court. That deadline has now passed,
and Appellant has not furnished this court with a final judgment or other appealable
order.
         Without a final judgment or other appealable order, this court has no jurisdiction
of the appeal. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R.
APP. P. 37.1, 42.3.
Opinion delivered July 21, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)